CD®`|C'>UI-§QN-\

NNNNNNNNN_\_\_\_\_\.A_\_\A_`
@`lOU'|AQN-\OO®`|OCDAQ)N-*Q

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
SEAN DAV|D FOLLETT,
Petitioner, 3: l 5-cv-00386-RCJ-WGC
vs.
ORDER

lSIDRO BACA, et al.,

Respondents.

 

 

This habeas matter under 28 U.S.C. § 2254 comes before the Court on petitioner’s
counsel’s motion to withdraw (ECF No. 53) and further in connection with respondents’
motion to dismiss (ECF No. 44).

For good cause shown, the motion to withdraw will be granted. Respondents'
motion to dismiss will remain pending at this time pending entry of a scheduling order
after replacement counsel is appointed. The scheduling order will give replacement
counsel an opportunity to review the matter prior to seeking any relief vis-a-vis the briefing
on the pending motion, the pleadings and/or otherwise.

|T lS THEREFORE ORDERED that petitioner’s counsel’s motion to withdraw (ECF
No. 53) is GRANTED, and Ms. Wilson is terminated as counsel of record for petitioner.

The Clerk of Court will forward a copy of this order to the CJA Coordinator to secure
a replacement panel attorney to represent petitioner. When replacement counsel is
secured, the Coordinator will fon~ard counsel’s name and contact information to staff
attorneys Messrs. Baker and King to draft a formal appointment order with scheduling

provisions tailored to the case.

 

(OQ`|OO'l-SQN-\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
251
26
27
28

 

 

The Clerk further will send a hard copy of the current order to Mr. Follett in proper
person at his institutional address and reflect that additional transmittal either in the notice

of electronic filing and/or the docket entry for this order.

oATED\%@¢?“/% 20/7.
f

ROBERT C.

 
  

 

